Exhibit 10.2
FIRST AMENDMENT
TO
LOAN AND SECURITY AGREEMENT (EX-IM LOAN FACILITY)
     THIS FIRST AMENDMENT to Loan and Security Agreement (EX-IM Loan Facility)
(this “Amendment”) is entered into this 3rd day of December, 2010, by and
between Silicon Valley Bank (“Bank”) and CARDIAC SCIENCE CORPORATION, a Delaware
corporation (“Borrower”) whose address is 3303 Monte Villa Parkway, Bothell, WA
98021.
Recitals
     A. Bank and Borrower have entered into that certain Loan and Security
Agreement (EX-IM Loan Facility) dated as of July 16, 2010 (as the same may from
time to time be amended, modified, supplemented or restated, the “Loan
Agreement”).
     B. Bank has extended credit to Borrower for the purposes permitted in the
Loan Agreement.
     C. Borrower has requested that Bank amend the Loan Agreement to make
certain changes as more fully set forth herein.
     D. Bank has agreed to so amend certain provisions of the Loan Agreement,
but only to the extent, in accordance with the terms, subject to the conditions
and in reliance upon the representations and warranties set forth below.
Agreement
     Now, Therefore, in consideration of the foregoing recitals and other good
and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
     1. Definitions. Capitalized terms used but not defined in this Amendment
shall have the meanings given to them in the Loan Agreement.
     2. Amendments to Loan Agreement.
          2.1 Section 2.1.1 (EX-IM Advances). Section 2.1.1(a) is hereby amended
in its entirety and replaced with the following:
          “(a) Bank will make EX-IM Advances to Borrower not exceeding (i) the
lesser of (x) the EX-IM Committed Line or (y) the Foreign Borrowing Base, minus
(ii) the outstanding principal balance of any EX-IM Advances; provided, however,
and notwithstanding any other term or provision of this EX-IM Agreement, the
aggregate amount of outstanding EX-IM Advances hereunder together with the
aggregate amount of Advances outstanding under the Domestic Loan Agreement shall
not in any event exceed Ten Million Dollars ($10,000,000) jointly. Amounts
borrowed under this Section may be repaid and reborrowed during the term of this
EX-IM Agreement.”
          2.2 Section 13 (Definitions). The following term and its definition in
Section 13.1 is amended in its entirety and replaced with the following:
          “EX-IM Maturity Date” is December 14, 2010.
     3. Limitation of Amendments.
          3.1 The amendments set forth in Section 2, above, are effective for
the purposes set forth herein and shall be limited precisely as written and
shall not be deemed to (a) be a consent to any

 



--------------------------------------------------------------------------------



 



amendment, waiver or modification of any other term or condition of any Loan
Document, or (b) otherwise prejudice any right or remedy which Bank may now have
or may have in the future under or in connection with any Loan Document.
          3.2 This Amendment shall be construed in connection with and as part
of the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
     4. Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
          4.1 Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
          4.2 Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
          4.3 The organizational documents of Borrower delivered to Bank on the
Closing Date remain true, accurate and complete and have not been amended,
supplemented or restated and are and continue to be in full force and effect;
          4.4 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
          4.5 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
          4.6 The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
          4.7 This Amendment has been duly executed and delivered by Borrower
and is the binding obligation of Borrower, enforceable against Borrower in
accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, liquidation, moratorium or other similar
laws of general application and equitable principles relating to or affecting
creditors’ rights.
     5. Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
     6. Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Bank of this Amendment by each party hereto.
[Signature page follows.]

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Amendment to be
duly executed and delivered as of the date first written above.

                      BANK       BORROWER    
 
                    Silicon Valley Bank       Cardiac Science Corporation    
 
                   
 
                   
By:
  /s/ NICK CHRISTIAN       By:   /s/ MICHAEL K. MATYSIK    
Name:
  Nick Christian       Name:   Michael K. Matysik    
 
                   
Title:
  Relationship Manager       Title:   Senior Vice President and Chief Financial
Officer    
 
                   

 